Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 10/26/2022. As directed, claims 1-2, 4, 6-7, 9-10, and 12-20 were amended. Accordingly, claims 1-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-7, 10-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Saxman et al. (US PGPub. No. 2018/0238208). 
Regarding claim 1, Yamanashi teaches a method, comprising: determining a triggering event for a vehicle using an advanced driver assistance technology system (Yamanashi ¶0035-0037); controlling a sound enhancing system of the vehicle in response to the determination of the triggering event, wherein controlling the sound enhancing system includes attenuating engine or exhaust sound produced by the sound enhancing system of the vehicle (Yamanashi ¶0038-0039); but appears to be silent on the method further wherein attenuating engine or exhaust sound includes controlling an exhaust tuning valve system of the sound enhancing system by opening or closing an adjustable position valve of the exhaust tuning valve system. 
Saxman, however, teaches an exhaust sound control method that includes selectively masking and enhancing exhaust sounds by adjusting a position of an exhaust system valve [Saxman 122] (Saxman ¶0019, ¶0029-0030). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yamanashi in view of Saxman. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi to include the method further wherein attenuating engine or exhaust sound includes controlling an exhaust tuning valve system of the sound enhancing system by opening or closing an adjustable position valve of the exhaust tuning valve system, as doing so was a known way of selectively attenuating exhaust noise, as recognized by Saxman (Saxman ¶0019, ¶0029-0030). 
Regarding claim 2, Yamanashi in view of Saxman teaches the method according to claim 1, further comprising providing an audible warning sound in response to the determination of the triggering event (Yamanashi ¶0038-0039; ¶0046). Examiner notes that Yamanashi’s attenuated fake engine sound itself is a type of warning sound and indeed acts as a warning sound. 
Regarding claim 4, Yamanashi in view of Saxman teaches the method according to claim 1, wherein controlling the exhaust tuning valve system comprises partially opening or closing an adjustable position valve of the exhaust tuning valve system (Saxman ¶0025). 
Regarding claim 5, Yamanashi in view of Saxman teaches the method according to claim 1, wherein the sound enhancing system includes an engine sound enhancement system and controlling the engine sound enhancement system includes attenuating a sound enhancement signal (Yamanashi ¶0035-0039; Saxman ¶0019, ¶0029-0030), but appears to be silent on the method further including controlling the engine sound enhancement system including zeroing out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound. 
It would have been obvious, however, to one having ordinary skill in the art before the effective filing date to have modified Yamanashi. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi to include controlling the engine sound enhancement system including zeroing out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound, as doing so represents the obvious control limit of Yamanashi’s attenuation. One having ordinary skill in the art before the effective filing date would have readily recognized “zeroing out an amplitude of a sound enhancement signal” as the logical limit of Yamanashi’s signal attenuation control. 
Regarding claim 6, Yamanashi in view of Saxman teaches a system, comprising: a sound enhancing system of a vehicle [Yamanashi 1, Saxman 104], wherein the sound enhancing system comprises an exhaust tuning valve system (Saxman ¶0019, ¶0029-0030); and a controller [Yamanashi 1, Saxman 108] comprising a processor and a memory (Yamanashi ¶0018; Saxman ¶0026), the processor executing instructions stored in the memory to: determine a triggering event for a vehicle, the triggering event being indicative of a dangerous driving condition for the vehicle (Yamanashi ¶0035-0037; Saxman ¶0019); and control the sound enhancing system of the vehicle in response to the determination of the triggering event, wherein control of the sound enhancing system includes attenuation of engine or exhaust sound produced by the sound enhancing system of the vehicle (Yamanashi ¶0038-0039; Saxman ¶0019, ¶0029-0030); and wherein attenuating engine or exhaust sound includes controlling the exhaust tuning valve system by closing an adjustable tuning valve of the exhaust tuning valve system (Saxman ¶0019, ¶0029-0030), as previously modified in, and with the same motivation as applied in regard to claim 1, above. 
Regarding claim 7, Yamanashi in view of Saxman teaches the system according to claim 6, wherein the controller comprises an advanced driver assistance technology system (Yamanashi ¶0024; ¶0035-0037).
Regarding claim 10, Yamanashi in view of Saxman teaches the system according to claim 6, wherein the sound enhancing system comprises an exhaust tuning valve system having an adjustable position valve, wherein the controller is configured to cause a valve to close in response to the triggering event to attenuate exhaust sounds produced by the exhaust tuning valve system (Saxman ¶0019, ¶0029-0030). 
Regarding claim 11, Yamanashi in view of Saxman teaches the system according to claim 6 (Yamanashi ¶0018, ¶0035-0039), wherein the sound enhancing system comprises an engine sound enhancement system, wherein the controller is configured to cause the engine sound enhancement system to zero-out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound, as previously modified, and with the same motivation as applied, in regard to claim 5, above.
Regarding claim 12, Yamanashi in view of Saxman teaches the system according to claim 6, wherein the controller is configured to cause an advanced driver assisted technology system to amplify an audible warning sound in response to the triggering event (Yamanashi ¶0030-0034; ¶0040). 
Regarding claim 14, Yamanashi discloses a vehicle, comprising: a processor and memory (Yamanashi ¶0018), the processor executing instructions stored in the memory to: determine a triggering event using an advanced driver assisted technology system (Yamanashi ¶0035-0037); and control a sound enhancing system of the vehicle in response to the triggering event, wherein controlling the sound enhancing system includes attenuating engine or exhaust sound produced by the sound enhancing system of the vehicle (Yamanashi ¶0038-0039; Saxman ¶0019, ¶0029-0030).
Regarding claim 15, Yamanashi in view of Saxman teaches the vehicle according to claim 14, wherein the processor is further configured to detect the triggering event based on output generated by an advanced driver assisted technology system (Yamanashi ¶0024; ¶0035-0037).
Regarding claim 16, Yamanashi in view of Saxman teaches the vehicle according to claim 15, wherein the triggering event includes a dangerous condition determined by the advanced driver assisted technology system (Yamanashi ¶0024; ¶0035-0037).
Regarding claim 17, Yamanashi in view of Saxman teaches the vehicle according to claim 14, wherein the sound enhancing system comprises an exhaust tuning valve system having an adjustable position valve, wherein the controller is configured to cause a valve to close in response to the triggering event to attenuate exhaust sounds produced by the exhaust tuning valve system (Saxman ¶0019, ¶0029-0030). 
Regarding claim 18, Yamanashi in view of Saxman teaches the vehicle according to claim 14 (Yamanashi ¶0018, ¶0035-0039), wherein the sound enhancing system comprises an engine sound enhancement system [Yamanashi 1], wherein the controller is configured to cause the engine sound enhancement system to zero-out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound, as previously modified, and with the same motivation as applied, in regard to claim 5, above.
Claim(s) 3, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Saxman as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter referred to as “AAPA”). 
Regarding claim 3, Yamanashi in view of Saxman teaches the method according to claim 1 (Yamanashi ¶0035-0039; Saxman ¶0019, ¶0029-0030), but appears to be silent on the method further wherein the triggering event includes any of a lane departure warning, road curvature detection, and collision detection. 
AAPA, however, teaches that various approaches exist for alerting a driver of a lane departure using various audible warnings (Applicant’s Specification ¶0002). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yamanashi in view of Saxman in further view of AAPA. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi in view of Saxman to include the method further wherein the triggering event includes a lane departure warning, as employing audio signals for warning a driver of a lane departure was a known way of warning a driver of a dangerous condition (Applicant’s Specification ¶0002), and Yamanashi recognized the advantages of altering a sound enhancing system of the vehicle in response to a triggering event (Yamanashi ¶0035-0039). 
Regarding claim 9, Yamanashi in view of Saxman in view of AAPA teaches the system according to claim 6 (Yamanashi ¶0018, ¶0035-0039; Saxman ¶0019, ¶0029-0030), further comprising an entertainment system of the vehicle, wherein the controller is configured to cause the entertainment system to output an audible warning sound in response to the triggering event (Applicant’s Specification ¶0002).
Regarding claim 19, Yamanashi in view of Saxman in view of AAPA teaches the vehicle according to claim 18, wherein the processor is configured to cause an entertainment system to output an audible warning sound in response to the triggering event (Applicant’s Specification ¶0002).
Regarding claim 20, Yamanashi in view of Saxman in view of AAPA teaches the vehicle according to claim 19, wherein the processor is configured to cause an advanced driver assisted technology system or the entertainment system to amplify an audible warning sound in response to the triggering event (Yamanashi ¶0030-0034; ¶0040). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Saxman as applied to claim 6 above, and further in view of Kojima (US PGPub. No. 2009/0132155).
Regarding claim 8, Yamanashi in view of Saxman teaches the system according to claim 6 (Yamanashi ¶0035-0039; Saxman ¶0019, ¶0029-0030), but appears to be silent on the system further wherein the controller is further configured to control an engine of the vehicle to reduce engine noise or sounds produced by the engine. 
Kojima, however, teaches a system for attenuating engine sounds including controlling an engine of the vehicle to reduce engine noise or sounds produced by the engine (Kojima ¶0037, ¶0041). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yamanashi in view of Saxman in view of Kojima. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi in view of Saxman to include wherein the controller is further configured to control an engine of the vehicle to reduce engine noise or sounds produced by the engine, as doing so was a known way of attenuating engine sounds, as recognized by Kojima (Kojima ¶0037, ¶0041). 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Saxman as applied to claim 12 above, and further in view of Usher et al. (WO 2012/097150). 
Regarding claim 13, Yamanashi in view of Saxman teaches the system according to claim 12 (Yamanashi ¶0018, ¶0030-0040), but appears to be silent on the system further wherein the controller is configured to: determine a sound level within the vehicle; and amplify the audible warning sound in response to the sound level. 
Usher, however, teaches a system for adjusting cabin audio including warning sounds based on a determined sound level within the vehicle (Usher ¶0045-0046). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yamanashi in view of Usher. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi to include the system further wherein the controller is configured to: determine a sound level within the vehicle; and amplify the audible warning sound in response to the sound level, as doing so was a known way of adjusting sound levels of warnings inside a vehicle cabin based on a noise level present in the vehicle cabin for “optimized listening level range”, as recognized by Usher (Usher ¶0045-0046). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/              Primary Examiner, Art Unit 3669